DETAILED ACTION
This is in response to the Amendment filed 7/20/2021 wherein claims 2-3 and 14-15 are canceled, claims 8-9 are withdrawn, and claims 1, 4-7, 10-13, and 16-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 10-13, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etheridge (US 5,365,738).
Regarding Independent Claim 1, Etheridge teaches (Figures 1-4) a combustor (42) for a gas turbine engine (10), the combustor (42) comprising:
a combustion chamber (the chamber between 44 and 46; see Figure 2) defined between an inner shell (46) and an outer shell (44);
a hood chamber (annotated below; see Figure 2) separated from the combustion chamber (the chamber between 44 and 46; see Figure 2) by a bulkhead (annotated below) extending between the inner shell (46) and the outer shell (44), the bulkhead (annotated below) 
a fuel injector (at 100) extending through (see Figures 2-4) the at least one opening (50; see Figures 2-4), the fuel injector (at 100) comprising a primary fuel passage (at 120 or 188) comprising a primary fuel outlet (at 138 or 194) located within the combustion chamber (the chamber between 44 and 46; see Figures 2-4), the fuel injector (at 100) further comprising a secondary fuel passage (116) comprising a plurality of secondary fuel outlets (164; see Figures 3-4) located within the hood chamber (annotated below); and
a swirler (at 150) extending through (see Figures 2-4) the at least one opening (50) and located radially outside of (see Figures 3-4) the fuel injector (at 100) with respect to a fuel injector center axis (168), the swirler (at 150) comprising a swirler exit plane (annotated below) defined by a downstream end (see Figures 3-4) of the swirler (at 150);
wherein the primary fuel outlet (at 138 or 194) is located at or downstream of (see Figures 3-4) the swirler exit plane (annotated below).

    PNG
    media_image1.png
    1066
    1461
    media_image1.png
    Greyscale

Regarding Claim 4, Etheridge teaches the invention as claimed and as discussed above. Etheridge further teaches (Figures 1-4) wherein a downstream end of (see Figures 2-3) the fuel injector (at 100) comprises a tip surface (schematically shown at 134) and the primary fuel outlet (194) is located in a center of (see Figures 3-4) the tip surface (at 134).
Regarding Claim 5, Etheridge teaches the invention as claimed and as discussed above. Etheridge further teaches (Figures 1-4) wherein the tip surface (at 134) is located at or downstream of (see Figures 3-4) the swirler exit plane (annotated above).
Regarding Claim 6, Etheridge teaches the invention as claimed and as discussed above. Etheridge further teaches (Figures 1-4) wherein the tip surface (the portion of tip surface shown at 133) is substantially parallel to (see Figures 3-4) the swirler exit plane (annotated above).
Regarding Claim 10, Etheridge teaches the invention as claimed and as discussed above. Etheridge further teaches (Figures 1-4) wherein the fuel injector (at 100) and the swirler (at 150) define an annular swirler passage (at 156) therebetween (see Figures 3-4) and wherein the plurality of secondary fuel outlets (164; see Figures 3-4) is configured to direct secondary fuel (fuel from 116) through the annular swirler passage (at 156) and into the combustion chamber (the chamber between 44 and 46; see Figures 2-4).
Regarding Claim 11, Etheridge teaches the invention as claimed and as discussed above. Etheridge further teaches (Figures 1-4) wherein the tip surface (at 134) is disposed downstream of (the plane of the tip surface is located downstream of the plane of the bulkhead; see annotation below) the bulkhead (annotated above).

    PNG
    media_image2.png
    1238
    1047
    media_image2.png
    Greyscale

Regarding Claim 12, Etheridge teaches the invention as claimed and as discussed above. Etheridge further teaches (Figures 1-4) wherein the plurality of secondary fuel outlets (164; see Figures 3-4) is disposed along a fuel injector plane (a plane defined by 158) located upstream of (see Figures 3-4) the swirler exit plane (annotated above).
Regarding Independent Claim 13, Etheridge teaches (Figures 1-4) a method of operating a fuel injector (at 100) of a gas turbine engine (10), the method comprising:
injecting a primary fuel (via one of the fuel tubes 88) from a primary fuel passage (120) of the fuel injector (at 100) directly into a combustion chamber (the chamber between 44 and 46; see Figure 2) defined between an inner shell (46) and an outer shell (44), the primary fuel 
injecting a secondary fuel (via one of the fuel tubes 88) from a secondary fuel passage (116) of the fuel injector (at 100) into a hood chamber (annotated above) separated from the combustion chamber (the chamber between 44 and 46; see Figure 2) by a bulkhead (annotated above) extending between (see Figures 2-4) the inner shell (44) and the outer shell (46), the secondary fuel passage (116) comprising a plurality of secondary fuel outlets (164; see Figures 3-4) located within the hood chamber (annotated above);
wherein the bulkhead (annotated above) comprises an opening (at 50) extending between the combustion chamber (the chamber between 44 and 46; see Figure 2) and the hood chamber (annotated above), the method further comprising providing a swirler (at 150) extending through (see Figures 3-4) the at least one opening (50) and located radially outside (see Figures 3-4) of the fuel injector (at 100) with respect to a fuel injector center axis (168), the swirler (at 150) comprising a swirler exit plane (annotated above) defined by a downstream end (see Figures 3-4) of the swirler (at 150); and
wherein the primary fuel outlet (at 138 or 194) is located at or downstream of (see Figures 3-4 and annotation above) the swirler exit plane (annotated above).
Regarding Claim 16, Etheridge teaches the invention as claimed and as discussed above. Etheridge further teaches (Figures 1-4) wherein a downstream end of (see Figures 3-4) the fuel injector (at 100) comprises a tip surface (schematically shown at 134) and the primary fuel outlet (194) is located in a center of (see Figures 3-4) the tip surface (at 134).
Regarding Claim 17, Etheridge teaches the invention as claimed and as discussed above. Etheridge further teaches (Figures 1-4) wherein the tip surface (at 134) is located at or downstream of (see Figures 3-4) the swirler exit plane (annotated above).
Regarding Claim 19, Etheridge teaches the invention as claimed and as discussed above. Etheridge further teaches (Figures 1-4) wherein the plurality of secondary fuel outlets (164; see Figures 3-4) is disposed along a fuel injector plane (a plane defined by 158) located upstream of (see Figures 3-4) the swirler exit plane (annotated above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Etheridge (US 5,365,738) in view of Held et al. (US 2007/0044477).
Regarding Claim 7, Etheridge teaches the invention as claimed and as discussed above. Etheridge does not teach wherein the fuel injector further comprises a cooling air passage comprising a plurality of air outlets located in the tip surface radially outside of the primary fuel outlet with respect to the fuel injector center axis.
Held teaches (Figures 1-7) a fuel injector (100) that comprises a cooling air passage (the passage from 176 to 174; see Figure 7 and Paragraph 0027) comprising a plurality of air outlets (174) located in the tip surface (112) radially outside of (see Figures 4-7) a primary fuel outlet (170) with respect to the fuel injector center axis (143).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Etheridge to include the cooling air passage comprising a plurality of air outlets located in the tip surface radially outside of the primary fuel outlet with respect to the fuel injector 
Regarding Claim 18, Etheridge teaches the invention as claimed and as discussed above. Etheridge does not teach injecting a cooling air from a cooling air passage into the combustion chamber, the cooling air passage comprising a plurality of air outlets located in the tip surface radially outside of the primary fuel outlet with respect to the fuel injector center axis.
Held teaches (Figures 1-7) injecting a cooling air (190; see Figure 7 and Paragraph 0027) from a cooling air passage (the passage from 176 to 174; see Figure 7 and Paragraph 0027) into the combustion chamber (between 30 and 32), the cooling air passage (the passage from 176 to 174; see Figure 7 and Paragraph 0027) comprising a plurality of air outlets (174) located in the tip surface (112) radially outside of (see Figures 4-7) the primary fuel outlet (170) with respect to the fuel injector center axis (143).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Etheridge to include injecting a cooling air from a cooling air passage into the combustion chamber, the cooling air passage comprising a plurality of air outlets located in the tip surface radially outside of the primary fuel outlet with respect to the fuel injector center axis, as taught by Held, in order to facilitate a reduction in nitrous oxide emissions from the gas turbine engine (Paragraph 0003 of Held) and to facilitate purging the fuel nozzle (Paragraph 0027 of Held).

Regarding Independent Claim 20, Etheridge teaches (Figures 1-4) a combustor (42) for a gas turbine engine (10), the combustor (42) comprising:
a combustion chamber (the chamber between 44 and 46; see Figure 2) defined between an inner shell (46) and an outer shell (44);
a hood chamber (annotated above; see Figure 2) separated from the combustion chamber (the chamber between 44 and 46; see Figure 2) by a bulkhead (annotated above) extending between the inner shell (46) and the outer shell (44), the bulkhead (annotated above) comprising at least one opening (50) extending between the hood chamber (annotated above) and the combustion chamber (the chamber between 44 and 46; see Figure 2);

a fuel injector (at 100) extending through the swirler (see Figures 3-4), a downstream end (see Figures 3-4) of the fuel injector (at 100) comprising a tip surface (schematically shown at 134) located at or downstream of (see Figures 3-4) the swirler exit plane (annotated above), the tip surface (schematically shown at 134) extending substantially parallel to (see Figures 3-4) the swirler exit plane (annotated above), the fuel injector (100) comprising:
a primary fuel passage (at 120 or 188) comprising a primary fuel outlet (at 194) located within the combustion chamber (the chamber between 44 and 46; see Figure 2), the primary fuel outlet (at 194) located in a radial center of the tip surface (see Figure 4) with respect to a fuel injector center axis (168); and
a secondary fuel passage (116) comprising a plurality of secondary fuel outlets (164; see Figures 3-4) located within the hood chamber (annotated above).
Etheridge does not teach wherein the fuel injector further comprises a cooling air passage comprising a plurality of air outlets located in the tip surface radially outside of the primary fuel outlet with respect to the fuel injector center axis.
Held teaches (Figures 1-7) a fuel injector (100) that comprises a cooling air passage (the passage from 176 to 174; see Figure 7 and Paragraph 0027) comprising a plurality of air outlets (174) located in the tip surface (112) radially outside of (see Figures 4-7) a primary fuel outlet (170) with respect to the fuel injector center axis (143).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Etheridge to include the cooling air passage comprising a plurality of air outlets located in the tip surface radially outside of the primary fuel outlet with respect to the fuel injector center axis, as taught by Held, in order to facilitate a reduction in nitrous oxide emissions from the gas turbine engine (Paragraph 0003 of Held).


Response to Arguments
Applicant's arguments filed 7/20/2021 have been fully considered but they are not persuasive. Applicant argues that Etheridge does not teach that the housing 150 is located radially outside of a fuel injector. In response, it is noted that Etheridge’s Figures 3 and 4 clearly illustrate element 150 being positioned radially outward of injector 100 with respect to axis 62. To the extent that applicant is arguing that element 100 is not a fuel injector, it is noted that element 100 includes fuel passages 120, 190 and also includes fuel outlets 138, 194 to thereby introduce fuel into the combustion chamber. 
Applicant also argues that element 150 cannot be interpreted as a swirler because it does not perform any kind of swirling function. In response, it is noted that element 150 defines a passageway extending from an inlet at 155 to its downstream end at the entrance to the combustion chamber. Within this passageway defined by element 150 are “swirler vanes 154” (see Figures 3-4 and Column 6, line 21 – emphasis added). Therefore, Applicant’s argument that no swirling function is performed within housing 150 is refuted by the reference.
Applicant further argues that swirler vanes 154 of Etheridge do not extend through the at least one opening. In response, it is noted that Applicant’s claims do not recite or require “swirler vanes extending through the at least one opening”. It is noted that he swirler vanes 154 of Etheridge are a component of the swirler. Furthermore, Applicant’s drawings do not show and Applicant’s specification does not describe swirler vanes extending through the at least one opening. Applicant is arguing that Etheridge does not teach limitations which Applicant did not show possession of and are not being claimed. It is noted that Etheridge shows, in the same fashion as applicant, a passageway formed by the swirler that extends through an opening formed by the bulkhead (see Etheridge’s Figures 3-4 and Applicant’s Figure 3).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741